                        Case 1:19-mj-00127-B Document 1 Filed 07/15/19 Page 1 of 5


          l,ogûl   9l   (Rev.   7/ll)   Crinlinûl Cotrì|ll¡¡int
 ^l.Sl)

                                                     UNrrnn S'l'nrus DlsrRlc r Counr
                                                                                       l,or thc

                                                                       Southclrr l)istl'ict of' A lab¡rr¡tr

                             LJrritcd Slrtcs ol' Ârtrct'icu


                         Marin Jesus Orozco-Zuniga                                                 Case No                y\^T l1-o r"?-ß

                                        Dej'ondont(s)


                                                                     CRIMINAL COMPLAINl'
              l. the coruplait¡ant i¡t tltis case, stt¡lc that the lbllowing is true ro the besr ol'nry knowledge ancl belíef                                    .


()rr trr ¿rboul the date(s) ol'                                    July 9, 2019                   in the county of'                             Mobile                 in thc
        Sgyl!g!_                -   Districr ot'                  Alabama            , the defendant(s) violated:

                   Code Section                                                                      O//c     rt.:   c De sr' r i pt i un

Tit¡e 8. un¡ted states code, section                                lllegal Reentry After Deportation or Removal
1 326




            This criminal cornplaint is based on rhese lacts

See attached affidavit




            d      Continued on the attached sheet.



                                                                                                                                                 ì':;t8trütnre

                                                                                                    Aunrae Navarre, U.S. Customs & Border Protection
                                                                                                                                  I't'inted nunc ¡ntcl titlc

Swo¡n to before ¡ne and attestation acknowledged pursuant to FRCP 4, l(bxz)
                                                                                                                                            \
Date:                    I                         àon
                                                                                                                                            s

City and state                                        Mobile, Alabama                                           Sonja F. Bivins, U.             S   Mag¡strate Judge
                                                                                                                                  Printecl none und   titlc
       Case 1:19-mj-00127-B Document 1 Filed 07/15/19 Page 2 of 5




                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF ALABAMA


UNITED STATES OF AMERJCA

                   v.                                           MAGISTRATE NO:

Marin Jesus Orozco-Zuniga


                ATFIDAYIT IN SUPPORT OF CRTMINAL COMPLAINT

 1. l, Aunrae     Navarre, am a U.S. Customs and Border Protection Officer (CBPO) with the

      U.S. Customs and Border Protection (CBP) Office of Field Operations (OFO) and have

      been so employed since 2005.

 2.   As a CBPO, my duties include the apprehension of aliens who are present at the United

      States' Ports of Entry (POE)    illegally. I also engage in the entbrcement of the

      lmmigration and Nationality Act. In addition, I am curently assigned to Homeland

      Security Investigations (HiS) Border Enforcement Securþ Task Force {BEST) where I

      enforce U.S. Customs and Immigration Laws.3

 3.   My duties   as a Deportation   Office¡ with the Criminal Alien Program (CAP) include

      enforcement functions relating to the investigation, apprehension, identification. anest,

      prosecution, detention. and deportation of aliens, and the apprehension of individuals

      who have absconded fiom their removal proceedings.

4.    The statements contained in this afîidavit are based on my experience, training. and

      background as a Deportation Otficer and on the statements of other investigators

      involved in this case.

5.    I have set tbrth the facts that I believe are necessary to e$ablish probable cause believe
      Case 1:19-mj-00127-B Document 1 Filed 07/15/19 Page 3 of 5




     that   M¡rin     Jesus Orozco-Zuniga has violated Title       I   U.S.C. $ 132ó. illegal re-entry of a

     rernoved alien after deportation or removal. Since this afï<lavit is being submitted for the

     limited purpose of securing a criminal complaint, I have not included each fact known to

     me concerning this investigation.

6.   On July 9,2019 at approximately 03:00 a.m., Mobile County Sheriff s Deputy Johnathan

     Kelly conducted        a   traffic stop on a White Chevy Tahoe bearing Texas plates LCV4980

     traveling east bound on t- 10. The Chevy was slopped for crossing the broken white lines

     and drifting to the right lane.

7.   Deputv made contact with thq driver, later identified as          M¡rin   Jesus Orozco-Zuniga

     DOB: ll2ll98l, citizen of Mexico) and the passenger, Pedro Juan Orozco-Zuniga (DOB:

     6/ I 21 1 97   2,citizen of Mexico).

8.   At the time of contact, Deputy Kelly was able to observe that the pÍrssenger, Pedro Jua¡r

     Orozco-Zuniga, had a homemade pipe in his lap. Deputy Kelly was also able to observe

     that the pipe had a crystal residue on      it.   Deputy Kelly knows, based on his training and

     experience, that crystal residue can be consistent with methamphetamine abuse.

9.   At this time, Deputy Kelly ordered the driver and the passenger out of the car. He had his

     K-9 otÏcer conduct an open air search of the vehicle, K-9 Boyd alerted on the front

     passenger side door of the vehicle. Deputy           Kelly then iocated approximately 2 grams of

     methamphetamine in a bag in the vehicle.

10. On or about        July 10, 2019. Marin Jesus OROZCO-ZUNIGA's tìngerprints were

     enrolled into the immigration and criminal database; a "removed alien," "wanted," and

     "immigration violator" alerts were received through the Automated Biometric

     Identifìcation System (IDENT) and the Integrated Automated Fingerprint kJentilÌcation
     Case 1:19-mj-00127-B Document 1 Filed 07/15/19 Page 4 of 5




   System   (IAFIS). The confirmation retum veritied that Marin Jesus OROZCO-

   ZUNIGA, date of binh January 2, 1981. has FBI# 5ggA26VB2, State ldentification

   Number OK4I272693,LA2678915, Fingerprint ldentification System Number 2562227,

   and Alien Registration Number    ñ.05 2ll   476.A records check in Immigration databases

   indicated no claims or petitions have been filed by Marin Jesus OROZCO-ZUNIGA.

   or on his behall which would allow OROZCO-ZUNIGA to enter, remain, or be found

   in the United States legally. The Alien Registration Number 205 2l I 476 associated wilh

   the name OROZCO-ZUNIGA contains the following removal hislory:

       a.   OROZCO-ZUNIGA was ordered removed from the United States by an

            immigration judge in Oakdale, LA on May 16,2012. OROZCO-ZUNIGA

            departed the United States through Hidalgo, Texas, Port of Entry (on f'oot) on

            June 04, 7012. as witnessed.

       b.   On or about September 25,2012, OROZCO-ZUNIGA was apprehended by

            USBP in Brownsville, Texas for entering the United States without being

            inspected by lmmigration Otîrcials. OROZCO-ZUNIGA was issued a

            Reinstatement of Prior Order of Removal with all necessary forms completed.

I I . A copy of the most recent Warrant of Removal was requested and receiveel from the

   National Records Center located in Lee's Summit, Missouri, which verified that Marin

   Jesus OROZCO-ZUNIGA is prohibitecl fiom entering, attempting to enter, or being in

   the United States t'or a period of 10 years trom the date of his dgparture from the United

   Sgtes. SUBJECT is inadmissible under section 212 of the Act and ordered removal fiom

   the United States. The warning also stated that after his removal had been affècted. he

   must request and obtain permission fiom the Attomey Ceneral to reapply t'or admission
 Case 1:19-mj-00127-B Document 1 Filed 07/15/19 Page 5 of 5




                                 'l'hc                                       ll   I                              lionl
      to the Unitr.d Stntcs.             Âlicrr lì,cgistrltio¡l l;ile 2{)S            C7(r llas hccn requested


      tlrc National Iìccrlrtls ('cnlcr locllctl irt l.cc's Strnrnlit. Ñliss¡rt¡l'i.

12.   OROZC()-7,I|NlG¿\ hls thc litllorving crintinal ltistor¡':

          it.   ,,\n'cst r.lirtc: I 2r llìll I . r\gcncy: Ascc¡rsion Parislt.         t.Â. Chargetl with Opcration ol'

                ¡ Vchiclc \f hilc Inttlxicalecl. Possession ol.Alcoholic llcvcragcs in Motor

                Vehicle, Secretary to Require Pcrioclic luspÇctions. l)river Must be l,ice nsccl.                   arlcl


                Operating a Vehicle Without Lawlirl Plescnce in thc tJnited States. Disposition:

                6 rnonths in jail.

                                                       'fulsa.
          b.    Arrest date: l/512002 Agcncy:                    OK Í)olicc l)cpartn'ìenl IChargsl

                Transporting loaded f ireanrr. Disposition: 7 da,vs.iail '                I   "year
                                                                                                      Deferred

13. Based on the above stared facts ard circumstances. yor.u'allìant bclicvcs probablc caLrsu

      exists tha[   RUI?CRUZ             has violated Title 8. United Statcs Code. Section I ]26. ltlesal

      Reentry After Deportation or Ren:oval




                                                               avarre
                                                      U.S. Custous antl lltrrtler Protcetion



THE ABOVE AGENT FIAS AT-|ES'|ED
TO THIS AFFIDAVIT PURSUAN'|
FED. R. CRIM. P.4.r(bX2XB) THIS                   'i-æL
DAY          JUL\z0te

      JAF           INS
UNITED STATES MACISTRATE JUDCË
